DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are pending and currently amended. 
Applicant’s amendments will overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 12/10/2020.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot in view of new grounds of rejection.
However, Applicant arguments with respect to the 112(b) and 112(a) rejections are not persuasive. 
Applicant argues on pages 7-8 “With respect to the recited "first device," the originally filed specification (at page 3, lines. 31-31) explicitly discloses that "the first device may be a mobile phone, a tablet, a laptop, a desktop, a Personal Computer (or PC), or any computing device." On page 5 (lines 1-4) of the originally filed specification, the first device is described in a particular embodiment as a mobile phone (phone 16). Phone 16 is described in detail on pages 7 and 8 of the originally filed specification…. Accordingly, contrary to the Office's assertions, the written description clearly describes corresponding structure of the recited first, second and third devices. As such, Applicant respectfully submits that the claims are clear and definite under the provisions of 35 U.S.C. §112(b) and requests the rejection be withdrawn” the examiner respectfully disagrees for the following reason below: 
Applicant argues the specification explicitly discloses the corresponding structure however, the specification only show the type of devices that these devices can be and not specific structure performing the claimed functions. Applicant’s specification does not describe a particular structure or provide enough description for one of ordinary skill in the art to understand which particular structure perform the claim functions.
Applicant argues on pages 8-9“As discussed above, with respect to the rejection under 35 U.S.C. §112(b), Applicant respectfully submits that the written description clearly describes corresponding structure of the Attorney Docket No. 1032326-000812Application No. 16/464,709Page 9 of 12recited first, second third devices. See the above remarks under the 35 U.S.C. §112(b) subheading and the originally filed specification at, e.g., page 3, lines. 30-31; page 4, lines 11-18; page 5, lines 1-4. As such, Applicant respectfully submits that the claims comply with the written description requirement and the provisions of 35 U.S.C. §112(a). Thus, Applicant requests the rejection be withdrawn” the examiner respectfully disagrees for the following reason below: 
As stated above, Applicant’s specification does not describe particular corresponding structure/sufficient description for each of the claimed function. The referred parts of applicant’s specification only show the type of devices that these devices can be and not specific structure performing the claimed functions. Applicant’s specification does not specifically define a particular structure or provide enough description for one of 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “the first device configured to share… select…send”, and “the third device configured to disconnect” (claims 9 and 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “the first device configured to share… select…send”, and “the third device configured to disconnect” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claim function. There is no disclosure of any particular structure, either explicitly or inherently to perform each of the functions because the applicant’s specification does not describe a particular structure or provide enough description for one of ordinary skill in the art to understand which structure perform the claim functions. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claim functions of “the first device configured to share…select… send”, and “the third device configured to disconnect”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US Patent No. 9,913,079) in view of Tung et al. (US Pub No. 2012/0284449).
Regarding independent claim 1, Srivatsa discloses a method for authenticating to a second device (Srivatsa, column 9, lines 11-13; method by which an accessory device may transition from a connection with a first device to a second device), wherein the method comprises the following steps: sharing by a first device with the second device at least one session key (Srivatsa, column 10, lines 33-44, column 7, lines 13-17 and column 12, lines 56-63; first device provide link information with accessory device; link information include link key);  Srivatsa, column 10, lines 15-33, column 7, lines 13-17 and column 12, lines 56-63;  first device provide link information to second device/other devices; link information include link key); connecting by the at least one third device directly to the second device by using the at least one first session key (Srivatsa, column 10, lines 36-44, column 10, line 60 – column 11, line 20 and column 11, line 56- column 12, line 3; second device connects to accessory device using link information).
Srivatsa teaches a first device my selectively connect with various devices over a wireless connection & selecting different types of pairing (Srivatsa, column 6, lines 52-64 and column 12, lines 56-58) and sending a disconnection message when in close proximity (Srivatsa, Figure 6, column 11, line 67) but does not explicitly teach selecting, by the first device, at least one third device from a plurality of additional devices; sending by the first device to the at least one third device selected from a plurality of additional devices a command for disconnecting from or switching to a non-connected mode with the second device;  and disconnecting from or switching to, by the at least one third device selected from a plurality of additional devices, a non-connected mode with the second device based upon the received command.
Tung teaches selecting, by the first device, at least one third device from a plurality of additional devices (Tung, page 1, paragraph 0011, page 3, paragraphs 0025 & 0035 and page 4, paragraph 0037; selectively control devices; input data with selected Bluetooth master machine to connect to); sending by the first device to the at least one third device selected from the plurality of devices a command for disconnecting from or switching to a non-connected mode with the second device (Tung, pages 3-4, paragraphs 0035-0036 & 0039; command to disconnect);  and disconnecting from or switching to, by the at least one third device selected Tung, page 4, paragraph 0039).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srivatsa with the teachings of Tung to selectively control devices to provide the advantage of the ability to allow computers to connect to Bluetooth enable devices and non-Bluetooth enabled devices (Tung, page 1, paragraph 0009).
Regarding claim 4, Srivatsa in view of Tung the method wherein, prior to a connection from the at least one third device to the second device, the first device disconnects from the second device (Srivatsa, Figure 6 and column 11, lines 42-67; disconnect message with currently connected before pairing with second device).
Regarding claim 5, Srivatsa in view of Tung teaches the method wherein the second device uses at least one communication protocol included in a set comprising a Bluetooth type protocol, a Bluetooth Low Energy type protocol and a Direct Wifi type protocol (Srivatsa, column 2, lines 44-46 and column 9, lines 42-44). 
Regarding claim 6, Srivatsa in view of Tung teaches the method wherein, besides the at least one first session key, the first device sends to the at least one third device metadata allowing to identify uniquely the second device (Srivatsa, column 10, lines 22-33 and column 7, lines 13-17; security credentials of accessory device). 
Regarding claim 7, Srivatsa in view of Tung teaches the method wherein the method further comprises the following steps: the first device sends to at least one fourth device the first session key or a second session key (Srivatsa, column 10, lines 15-33, column 7, lines 13-17, and column 11, line 56- column 12, line 3;  first device provide link information to second device/other devices; link information include link key); and the at least one fourth device connects directly to the second device by using the at least one first session key or the second session key (Srivatsa, column 10, lines 36-44, column 10, line 60 – column 11, line 20 and column 11, line 56- column 12, line 3; other device connects to accessory device using link information). 
Regarding independent claim 9, Srivatsa discloses a first device for authenticating to a second device (Srivatsa, column 9, lines 11-13; method by which an accessory device may transition from a connection with a first device to a second device), wherein the first device is configured to: share with the second device at least one session key (Srivatsa, column 10, lines 33-44, column 7, lines 13-17 and column 12, lines 56-63; first device provide link information with accessory device; link information include link key);  send to at least one third device at least one first session key (Srivatsa, column 10, lines 15-33, column 7, lines 13-17 and column 12, lines 56-63;  first device provide link information to second device/other devices; link information include link key).
Srivatsa teaches a first device my selectively connect with various devices over a wireless connection & selecting different types of pairing (Srivatsa, column 6, lines 52-64 and column 12, lines 56-58) and sending a disconnection message when in close proximity (Srivatsa, Figure 6, column 11, line 67) but does not explicitly teach selecting, by the first device, at least one third device from a plurality of additional devices; sending by the first device to the at least one third device selected from a plurality of additional devices a command for disconnecting from or switching to a non-connected mode with the second device;  and disconnecting from or 
Tung teaches select at least one third device from a plurality of additional devices (Tung, page 1, paragraph 0011, page 3, paragraphs 0025 & 0035 and page 4, paragraph 0037; selectively control devices; input data with selected Bluetooth master machine to connect to); send to the at least one third device selected from the plurality of devices a command for disconnecting from or switching to a non-connected mode with the second device (Tung, pages 3-4, paragraphs 0035-0036 & 0039; command to disconnect).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srivatsa with the teachings of Tung to selectively control devices to provide the advantage of the ability to allow computers to connect to Bluetooth enable devices and non-Bluetooth enabled devices (Tung, page 1, paragraph 0009).
Regarding independent claim 10, Srivatsa discloses a system for authenticating to a second device (Srivatsa, column 9, lines 11-13; method by which an accessory device may transition from a connection with a first device to a second device), where in the system includes a first device, the second device, at least one third device (Srivatsa, Figures 1 &2), the first device is configured to: share with the second device at least one session key (Srivatsa, column 10, lines 33-44, column 7, lines 13-17 and column 12, lines 56-63; first device provide link information with accessory device; link information include link key);  send to at least one third device at least one first session key (Srivatsa, column 10, lines 15-33, column 7, lines 13-17 and column 12, lines 56-63;  first device provide link information to second device/other devices; link information include link key); the at least one third device being able to connect directly to Srivatsa, column 10, lines 36-44, column 10, line 60 – column 11, line 20 and column 11, line 56- column 12, line 3; second device connects to accessory device using link information).
Srivatsa teaches a first device my selectively connect with various devices over a wireless connection & selecting different types of pairing (Srivatsa, column 6, lines 52-64 and column 12, lines 56-58) and sending a disconnection message when in close proximity (Srivatsa, Figure 6, column 11, line 67) but does not explicitly teach select at least one third device from a plurality of additional devices; send to the at least one third device selected from a plurality of additional devices a command for disconnecting from or switching to a non-connected mode with the second device;  wherein the third device selected from a plurality of additional devices is configured to disconnect from or switch to a non-connected mode with the second device e based upon the received command.
Tung teaches select at least one third device from a plurality of additional devices (Tung, page 1, paragraph 0011, page 3, paragraphs 0025 & 0035 and page 4, paragraph 0037; selectively control devices; input data with selected Bluetooth master machine to connect to); send to the at least one third device selected from the plurality of devices a command for disconnecting from or switching to a non-connected mode with the second device (Tung, pages 3-4, paragraphs 0035-0036 & 0039; command to disconnect);  and wherein the third device selected from a plurality of additional devices is configured to disconnect from or switch to a non-connected mode with the second device e based upon the received command (Tung, page 4, paragraph 0039).
Tung, page 1, paragraph 0009).

Claims 2-3 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US Patent No. 9,913,079) in view of Tung et al. (US Pub No. 2012/0284449) as applied to claims 1, 4-7 and 9-10 above, and in further view of Adams (European Patent Application 1 881 663 A1).
	Regarding claim 2, Srivatsa in view of Tung teaches each and every claim limitation of claim 1. 
Srivatsa in view of Tung does not explicitly teach the method wherein, once disconnected from or in a non-connected mode with the second device, the second device cooperating with a chip, the at least one third device triggers, under a first device control, a chip removal event or a chip power down, so as to prevent from accessing at least one application supported by the chip
Adams teaches once disconnected from or in a non-connected mode with the second device, the second device cooperating with a chip, the at least one third device triggers, under a first device control, a chip removal event or a chip power down, so as to prevent from accessing at least one application supported by the chip (Adams, paragraphs 0034 and 0042; erase and override any valid pairing information).
Adams, paragraphs 0004-0005).
	Regarding claim 3, Srivatsa in view of Adams teaches each and every claim limitation of claim 1.
Srivatsa in view of Tung does not explicitly teach the method wherein, prior to sending the at least one first session key, the first device enciphers the at least one first session key and sends to the at least one third device the enciphered at least one first session key.
Adams teaches prior to sending the at least one first session key, the first device enciphers the at least one first session key and sends to the at least one third device the enciphered at least one first session key (Adams, paragraph 0013; sends encrypted session key).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srivatsa in view of Tung with the teachings of Adams to manage multiple connections of the access device to provide the advantage of overcoming the inconvenience of a user having multiple devices being unable to connect to an access device because the access device is efficiently dedicated to a single device (Adams, paragraphs 0004-0005).
Regarding claim 8, Srivatsa in view of Adams teaches each and every claim limitation of claim 1.

Adams teaches the method wherein, the second device cooperating with a chip, the chip is either embedded within the second device or removable from the second device (Adams, paragraphs 0010-0011; security token is a smart card).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Srivatsa in view of Tung with the teachings of Adams to manage multiple connections of the access device to provide the advantage of overcoming the inconvenience of a user having multiple devices being unable to connect to an access device because the access device is efficiently dedicated to a single device (Adams, paragraphs 0004-0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINE L KINCAID/             Supervisory Patent Examiner, Art Unit 2437